WILLIAMS, J.,
dissenting.
I respectfully dissent.
The requirement that MONCO’s collateral be unimpaired is uncontroverted, as is the actual impairment as defined by the parties. Impairment does not mean failure to pay when due.
I agree with the dissenting opinion of Chief Judge Redmann insofar as he would affirm the judgment on the notes. I would further hold that BNO need not be held responsible for the knowledge, either actual or constructive, of ownership of deposits in its banks, other than the name under which the accounts existed. See Shreveport Prod. Credit Ass’n v. Bank of Commerce, 405 So.2d 842, 845-46 (La.1981). I, therefore, would find that the trial court correctly granted summary judgment on the entire action.